 

IX THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROOSEVELT SIMNIONS, : No. 3:16cv1083
Plaintiff :
Vv. : (Judge Munley)
WARDEN C. MAIORANA, ETAL.
Defendants
ORDER

AND NOW, tc wit, this I) day of September 2019, we have before
us for disposition M.gistrate Judge William |. Arbuckle’s report and
recommendation, wich proposes the dismissal of plaintiff's civil rights complaint.
No objections to the report and recommendation have been filed, and the time for
such filing has passd. Therefore, in deciding whether to adopt the report and
recommendation, w2 must determine if a review of the record evidences plain
error or manifest injustice. FED. R. Civ. P. 72(b) 1983 Advisory Committee Notes
("When no timely okjection is filed, the court need only satisfy itself that there is
no clear error on the face of the record to accept the recommendation’); see also
28 U.S.C. § 636(b)( |); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magist: ate judge’s report and recommendation (Doc. 30) is

ADOPTED:

2) The plaintiff's complaint (Doc. 1) is DISMISSED without further leave to

amend pursuant to Rule 41(b) of the Federal Rules of Civil Procedure;

3) Additionally defendants’ motion to dismiss (Doc. 20) is GRANTED;

and

4) The Clerk c* Court is directed to close this case. 4 /

BY THE COURT:
ALD

SUDGE JAMES MW of gour

United States District Court

 
